DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Those rejections not repeated in this Office Action have been withdrawn.  
Claims 1-9, 11-16 are currently pending and rejected.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9, 11-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation, “wherein the pressure container is arranged eccentrically with respect to the first volume and adjacent to the wall region, and extends into both the first and second core bevels of the beverage container which respectively extend around (1) the bottom and around the lid, or (2) around an annular connection between the lid and the wall region.”  This limitation is not clear because option “(2)” recites that the first and second core bevels respectively extend around an annular connection between the lid and the wall region and it is not seen how the second core bevel can extend around the annular connection between the lid and the wall region.
Claim 1 recites,  “wherein the pressure container is arranged eccentrically with respect to the first volume and adjacent to the wall region, and extends into both the first and second core bevels of the beverage container which respectively extend around (1) the bottom and around the lid, or (2) around an annular connection between the lid and the wall region, wherein the first curved surface connects the wall region and the lid, and wherein the second curved surface connects the wall region and the bottom.”  The claim limitation is not clear as to whether the above underlined “wherein” clauses at the end of the claim are only part of item “(2)” or whether they are part of the claim as a whole.
Claims 2-9, 11-16 are rejected based on their dependence to a rejected claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claim(s) 1-8 and 11-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cameron-Price (US 5552168) in view of Laurie (GB 2332413), Juneau (US 7802678), Wilkes (GB 2273917) and Halimi (US 5609038) and in further view of Reynolds (US 5660867), Wang (CN 102442484) and Levi (WO2005081732).
Regarding claim 1, Cameron-Price teaches a beverage container (Figure 1) comprising a housing comprising a bottom (Figure 1, item 6; figure 4, item 29), a lid (figure 1, item 3; figure 4, item 23) and a wall region (figure 1, item 2; figure 4, item 22) connecting the bottom to the lid, and having a first volume that is configured to be partially filled with a liquid (figure 1, item 11; figure 4, item 30); wherein the beverage container further comprises a pressure container that includes a second volume and that is arranged in the first volume (figure 1, item 5; figure 4, item 25; column 2, lines 46-47; column 3, lines 50-51; column 4, lines 51-54).  
Cameron-Price also teaches that the first volume has a largest height between the bottom and the lid along an axial direction and the pressure container has a first end and a second end and a length along the axial direction that is at least 50% of the largest height of the first volume (see figure 1 and 4).
Regarding the limitation of, “both first and second ends are arranged adjacent to a wall of the beverage container in each case such that a further movement of the pressure container along the axial direction is at least restricted; and the first end of the pressure container extends into a first curved surface of a first core bevel of the beverage container and a second end of the pressure container extends into a second curved surface of a second core bevel of the beverage container such that the pressure container is also fixed with respect to a radial direction,” it is noted that at figures 1 and 4, for example, Cameron-Price discloses that the first and second ends of the pressure container are adjacent to “a wall in each case.”  That is, near item 27 and 28 of figure 4, there is a vertically extending wall portion, to which the pressure container first and second end is adjacent, and which would have restricted movement in the axial direction.   
Furthermore, at figure 4, Cameron-Price can be construed as teaching that the pressure container first end extends into a first curved surface of a first core bevel and the second end extends into a second curved surface of a second core bevel:

    PNG
    media_image1.png
    694
    680
    media_image1.png
    Greyscale

As shown in figure 4 above, Cameron-Price teaches that the pressure container extends into the first and second core bevels.  Cameron-Price also teaches a second core bevel having a second curved surface that extends around the bottom of the container, as annotated above.
Claim 1 differs from Cameron-Price in specifically reciting, “wherein the pressure container is arranged eccentrically with respect to the first volume and adjacent to the wall region, and extends into both the first and second core bevels of the beverage container which respectively extend around the bottom and around the lid or around an annular connection between the lid and the wall region, wherein the first curved surface connects the wall region and the lid, and wherein the second curved surface connects the wall region and the bottom.”
However, Cameron-Price also teaches on column 3, lines 55-60 that instead of using male projections 9 and 10 to limit axial movement, that the pressure container can be engaged with the beverage container at the lid and basal wall using a female formation (i.e. grooves) that receives the ends of the pressure container. 
Regarding the first and second core bevels with the first and second curved surfaces that respectively connect the lid and bottom to the wall, it is noted that the art has recognized using both a core bevel that is around a bottom of the container, which connects a wall region to a bottom, together with a core bevel that is around a lid of the container and which connects the wall region and the lid for the purpose of securing an additive chamber within the interior of a beverage container.  
For example, Laurie also teaches that it has been conventional to fix a pressure container into other forms of bevels of a beverage container (see figures 16,17B), where the bevel has a curved surface that connects the bottom with the wall region and the bevel extends around the bottom. 
Juneau teaches an additive container (see figure 10, item 50), which extends into a first core bevel that has a first curved surface that connects the wall region and extends around a lid (see figure 10, item 45, 48) and where the additive container also extends into a second core bevel that has a second curved surface that connects the wall region and the bottom.  Juneau also teaches that the container can comprise gas for modifying the beverage characteristics (see column 6, lines 8-17) and can maintain a gas separate from a liquid to be injected at the desired time (see column 7, lines 15-16) and where the upper end of the additive chamber engages with the upper surface (48) of the beverage container (column 4, lines 49-59) and where the additive chamber can comprise one housing 52 containing an additive (see column 4, lines 49-59).  See annotated figure 10 below:

    PNG
    media_image2.png
    533
    617
    media_image2.png
    Greyscale


Wilkes teaches the use of a bevel that extends around the lid and has a first curved surface that connects the wall region to the lid to secure an additive chamber (see figure 5, near item 51, 11b) and a second bevel extending around the bottom that has a second curved surface that connects the wall region and the bottom (see figure 5, near item 11a, 13b).  See annotated figure 5 of Wilkes below.

    PNG
    media_image3.png
    514
    413
    media_image3.png
    Greyscale

     Halimi also teaches using a first core bevel that connects a wall to a lid and a second core bevel that connects the wall to a bottom, where both bevels are being sued for securing an additive container  (see figure 4, near item 16 and 46).  See annotated figure 4 below: 

    PNG
    media_image4.png
    860
    841
    media_image4.png
    Greyscale


Laurie, Juneau, Wilkes and Halimi thus teach using curved beveled surfaces for securing an additive chamber in position.  Cameron-Price also teaches securing an additive chamber in position.  To thus modify Cameron-Price to provide bevels in the lid and base portion, as taught by Laurie, Juneau, Wilkes and Halimi, would have been obvious to one having ordinary skill in the art for the purpose of having additional regions in the beverage container against which Cameron-Price’s pressure container can be affixed.   That is, Laurie teaches a bevel connecting the bottom with the side wall, into which an additive chamber is secured.  Using this same structure with Cameron-Price would have resulted in the second end of Cameron-Price’s pressure container also affixed into a bevel and extending into surface near the lid of the container.  Juneau, Wilkes and Halimi further teach a bevel in a top of a beverage container which is used to also restrict axial movement of an additive chamber, such that modification of Cameron-Price to similarly use an upper bevel that extends around the lid and connects the lid to a side wall via a curved surface would have been obvious to one having ordinary skill in the art for the purpose of providing an upper surface against which Cameron-Price’s pressure vessel can be secured.  There would have been a reasonable expectation of success in arriving at such a modification because beverage containers having upper and lower beveled surfaces are known in the art, as evidenced by Halimi, and where such bevels can be used for securing an additive chamber in position.
Further regarding the pressure container being eccentrically arranged, Cameron-Price also teaches that the spigot and socket are preferably centrally disposed of the basal wall (column 1, lines 56-60).  Thus, it would have been obvious to one having ordinary skill in the art that Cameron-Price is not seen to be limiting as to the position of the pressure container.   
While not specific to the position, it is noted that Reynolds teaches a pressure container that would have been arranged eccentrically with respect to the first volume and adjacent to the wall region (see figure 18, where item 74 which is a protrusion from the pressure container wall).  Figure 14 also teaches an off-set pressure container, thus suggesting the pressure container with the third volume directly adjacent to the wall region.  Figure 26 of Reynolds also teaches the pressure container with the second volume directly adjacent to the wall region of the beverage container.  Wang also teaches beverage containers (paragraph 4, 9 of the machine translation) where there can be an additional container (figure 5, item 50) within the beverage container which can release gas into the container (paragraph 9, 13, 41 of the machine translation).  Wang teaches that the additional container 50 is abutting against a wall of the container (E).  Wang also teaches that the container can be a closed container (see paragraph 43).  Wilkes also teaches a pressure container arranged eccentrically with respect to the first volume and adjacent to the wall region and which can be fixed into a bevel around a curved bottom of a container and where a first end is also secured near a bevel near the lid (see figure 3, 5), and the pressure container is directly adjacent the wall region (see figure 5).  Additionally, Levi teaches an additive capsule that is inserted into a container (see figure 5, item 18A) which extends along the whole length of the body of the container (see page 3, lines 5-6 from the bottom).  Levi also teaches that the additive container is positioned eccentrically.  
To thus modify the Cameron-Price / Laurie/Juneau/Wilkes/Halimi combination and to reposition the securing engagement for Cameron-Price’s pressure container so that Cameron-Price’s pressure chamber is arranged eccentrically with respect to the first volume and adjacent to the wall region while still extending both ends of the pressure container into a core bevel around the lid and around the curved bottom would have been obvious to one having ordinary skill in the art as an obvious rearrangement of the particular position of the pressure chamber, where such a change in position would still have performed the similar function of allowing the gas to be released to facilitate foaming of the beverage.  
It is also noted that as the prior art teaches bevels in the lid and bottom of a beverage container, it would have been equally obvious to one having ordinary skill in the art to use Cameron-Price’s engagement mechanisms (male or female formations - column 3, lines 55-60) in the bevel regions for the same purpose of securing the pressure container within the beverage container, where such a modification would still have been an obvious rearrangement of the particular position of the pressure chamber, where such a change in position would still have performed the similar function of allowing the gas to be released to facilitate foaming of the beverage.  
Claims 2, 13 and 15 differ from Cameron-Price in specifically reciting that the pressure container includes a plurality of openings each having a diameter of less than 0.2mm.
However, Wilkes teaches a pressure container (see figure 1-5, item 11) used for releasing gas therefrom for formation of head on a beverage (page 3, last three paragraphs; page 14, 2nd to last paragraph) comprising apertures (see figure 1, item 17, 11e) apertures in a pressure container can be 0.1mm for controlling the kind of foaming desired (see page 19, 1st full paragraph).  
Modification of Cameron-Price in this regard would thus have been obvious to one having ordinary skill in the art for the similar purpose of controlling the kind of foam desired on the beverage.
Regarding claim 3, Cameron-Price teaches openings at different height positions (see figure 4, item 21; figure 6, item 31a, 31b). 
Regarding claim 4, Cameron-Price suggests more than one orifice, at the same height (see figure 5, item 31 and column 4, lines 59-64 -“at least one axial hole).
Regarding claim 5, Cameron-Price teaches that the second volume of the pressure container extends up and into an upper region adjacent to the lid that is above a predetermined filling level of the liquid (see the figures 1, 4, where the pressure container extends into the headspace and is adjacent to the lid).
Regarding claim 6, it is noted that Cameron-Price teaches in figure 2, item 12, 13 and figure 8, item 34 that the apertures are abutting the bottom.  In view of this, it would have been obvious to one having ordinary skill in the art that the second volume of the pressure container extends down and into a lower region adjacent to the bottom (of the beverage container) such that at least one opening is arranged at most, 5 mm away from the lowest point.  It is noted that the limitation, “at most 5 millimetres away from the lowest point” reads on the apertures being at the lowest point.
Regarding claim 7, Cameron-Price teaches the bottom, the lid and the wall region form a wall and the combination as applied above to claim 1 teaches the first or second ends of the pressure container would have been adjacent to the wall with an abutment between an end of the pressure container and the wall (see figure 1, 4).
Claim 8 differs from Cameron-Price in specifically reciting the diameter of the cylindrical shape is at most 20 mm.
Reynolds teaches tubular pressure containers (see figure 1-6b) and where the tube can have a diameter of between 1-10mm (see column 14, lines 4-7).  Cameron-Price also teaches on column 4, lines 40-42 that the diameter can be varied to provide the appropriate volume to the chamber for that holds the gas under pressure.  
Reynolds teaches a similar concept as Cameron-Price of the tube holding gas under pressure and which is released when the container is opened to provide the requisite foaming of the beverage (see column 13, line 66 to column 14, line 3).  To thus modify the combination and to use a diameter of 1-10mm would have been obvious to one having ordinary skill in the art, for the purpose of providing the requisite quantity of gas for providing the requisite gas release for creating the desired foam head to the beverage.
Regarding claim 11, Cameron-Price teaches press fitting the pressure container to be fixed into the first volume, thus reading on a force-fitting manner (see column 4, lines 5-8 - “press-fitted to the lid”)
Regarding claim 12, Cameron-Price teaches in figure 11 that the pressure container can be fixed in the first volume using a plug (figure 11, item 40) that has beads 41).  It would have been obvious to one having ordinary skill in the art that such a retaining element would have been elastically deformable so as to allow the external bead 41 to be received within the tube 26, 42. 
Regarding claim 14, it is noted that the plug (figure 11, item 40) as taught by Cameron-Price is seen to suggest an elastically deformable retaining element that extends outside of the third volume.  It is seen to have a configuration which allows the retaining element to be arranged on a wall of the beverage container.  It is noted that claim 14 is directed to only the pressure container and “a wall of the beverage container” reads on any wall, including a top wall. 
Regarding claim 16, the combination teaches that the pressure container extends in a radial direction from the bottom to the wall region. That is, Cameron-Price already teaches a cylindrical shaped pressure container, which extends from the lid to the bottom of the beverage container, and the combination as applied to claim 1 further teaches that the pressure container is positioned adjacent to the wall region.  Therefore, the combination would thus teach that the pressure container extends in a radial direction from the bottom to the wall region.


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to claim 1, which relies on Cameron-Price (US 5552168) as the primary reference, and in further view of Costello (WO 9722538).
Claim 9 differs from the combination as applied to claim 1 in specifically reciting that the pressure container has a wall thickness of at most 0.4mm.
It is noted that Costello teaches pressure chambers (see at least, page 1, 3rd to last paragraph; page 2, 1st full paragraph and the figures) for promoting a foamy head on a beverage (see the abstract), similar to Cameron-Price, and where the chamber can be made of aluminum as well as any convenient material such as food grade plastics having a thickness of 0.23-0.25mm (see page 4, 3rd full paragraph).  Modification of the combination to thus use a pressure container wall thickness of 0.23-0.25mm would have been obvious to one having ordinary skill in the art, as a matter of engineering and/or design choice for achieving the requisite balance between strength and thickness.

Response to Arguments
Applicant’s arguments have been considered but are seen to be moot in view of the new grounds of rejection addressing the amendment to the claims.
That is, the combination teaches that it has been conventional to provide a first core bevel extending around a lid and having a curved surface that connects a wall with a lid; and a second core bevel extending around a bottom and having a surface that connects the wall with the bottom.  The combination further teaches using the beveled surfaces to secure an additive chamber in position.  Cameron-Price is not seen to be limiting regarding the position and how the pressure vessel/additive chamber is secured in position.  The combination teaches the claimed position together with using bevels around the base and around the lid for securing a pressure vessel/additive chamber in position and to thus modify Cameron-Price in view of these teachings would thus have been obvious to one having ordinary skill in the art based on using known techniques for securing an additive chamber eccentrically in position within a beverage container.  Obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. WO2018198024 discloses an additive chamber (figure 3, 7) positionable within a beverage container (page 7, lines 4-7), which comprises supports (21) that abut the container sidewall and extend the length of the container (see at least, page 8, lines 19-24).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIREN THAKUR whose telephone number is (571)272-6694. The examiner can normally be reached M-F: 10:30-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIREN A THAKUR/Primary Examiner, Art Unit 1792